DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/876,894 filed on 18 May 2020.

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or fairly teach a portable light as claimed, including a tail cap assembly with a housing and actuator, with the actuator pivotably mounted at a location spaced away from a centerline in a first direction, with the actuator extending beyond the centerline in an opposite direction to the first direction, where the actuation feature spaced away from and extends towards the tail cap housing for actuating the electrical switch by pivoting towards the exterior surface of said tail cap assembly.
Applicant submitted prior art of NPL, the Nightstick model TCM-550XL, is considered the closest prior art.  The TCM-550XL appears to have the actuator pivotably mounted through the centerline of the tail cap assembly, not spaced apart from it.
Applicant submitted prior art, Design Patent Application 29/711,469 does not anticipate the instant application due to the later filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN COOPER/Primary Examiner, Art Unit 3641